EXHIBIT 4.1 Execution Version DATED 22 April 2017 (1) REVA MEDICAL, INC. - and - (2) Each person set out in schedule 1 AND SCHEDULE 2 CONVERTIBLE NOTE DEED WEST\275931237.13 CONTENTS BACKGROUND: 1 1. Subscription for, and issue of, Notes and Options1 2. Form of notes7 3. Certificates7 4. Registers8 5. Purpose9 6. Redemption and Conversion10 7. Adjustments to conversion price13 8. Issue of SHARES on conversion of notes AND EXERCISE OF OPTIONS18 9. Discharge and release20 Events of Default20 Collective Action by Noteholders and proportional sharing of payments23 Representations and warranties26 Undertakings34 Covenants by the Company36 Indemnities from Company39 Confidentiality40 Expenses41 Interest42 Voting Rights42 Participation rights42 Reorganisations42 Foreign holders42 Transfer and Assignment43 conversion of CDis to shares and Alternative Listings44 notices45 Status of Noteholders46 Status as creditors and subordination46 Payments47 Miscellaneous47 Definitions and interpretation50 SCHEDULE 1: Initial subscription datenoteholders and Optionholders77 SCHEDULE 2: Subsequent subscription datenoteholders and Optionholders79 SCHEDULE 3: OPTION terms80 WEST\275931237.13 SCHEDULE 4: meeting procedures82 SCHEDULE 5: AGREED ASX ANNOUNCEMENT86 SCHEDULE 6: Certificates91 SCHEDULE 7: Conversion Notice94 SCHEDULE 8: Registration Rights Agreement95 SCHEDULE 9: Instrument of Adherence98
